WELLS, Judge.
Defendant’s only assignment of error is the denial of his motion to dismiss. At trial, defendant did not move to quash the indictment nor did defendant otherwise challenge the sufficiency of the indictment. Defendant did not argue the sufficiency of the indictment on appeal. Despite these circumstances, the bill of indict*706ment, upon which the prosecution is based, is before us as a part of the record proper, and we are charged with notice of its contents. State v. Able, 11 N.C. App. 141, 180 S.E. 2d 333 (1971). If the bill of indictment is insufficient on its face to state a criminal charge and support a conviction, this Court, ex mero motu, should so declare and arrest the judgment. State v. Able, supra. See also State v. Wallace, 25 N.C. App. 360, 213 S.E. 2d 420 (1975), cert. denied, 287 N.C. 468, 215 S.E. 2d 628 (1975). See also 4 N.C. Index 3d, Criminal Law, Sec. 127 and 146.2.
Article IV, Sec. 17 of the Constitution of North Carolina makes provision for the removal of judicial officers. Subsection (3) of Section 17 provides as follows:
(3) “Removal of Magistrates. The General Assembly shall provide by general law for the removal of Magistrates for misconduct or mental or physical incapacity.”
Pursuant to the predecessor of that Section, Article IV, Sec. 17(2), the General Assembly enacted G.S. 7A-173. See 1965 Session Laws, Ch. 310, Sec. 1, providing for the suspension, removal, or reinstatement of magistrates. Under that statute, a magistrate may be removed from office by the senior regular resident superior court judge or any regular superior court judge holding court in the district. The statute provides that grounds for removal are the same as for a judge of the General Court of Justice. G.S. 7A-376 sets forth the grounds upon which judges of the General Court of Justice may be removed from office.
The gravamen of the offense with which defendant was charged in this case is misconduct in office. The provisions of G.S. 14-230 and the provisions of G.S. 7A-173 and 7A-376 are in irreconcilable conflict. Although repeal by implication is not generally favored as a rule of statutory construction, Commissioner of Insurance v. Automobile Rate Office, 294 N.C. 60, 241 S.E. 2d 324 (1978), we are persuaded that the enactment of the statutory scheme set out in the sections of G.S. 7A referred to above have, by clear implication repealed G.S. 14-230 so far as that statute applies to magistrates, who are now officers of the General Court of Justice, see Article IV, Sec. 10 of the North Carolina Constitution, and that the pertinent provisions of Chapter 7A of the General Statutes provide the exclusive pro*707cedures for charging a magistrate with misconduct in office or for removing him from office for misconduct.
Accordingly, the judgment of the Court below must be
Arrested and vacated.
Judge MARTIN (Robert M.) concurs.
Judge Webb concurs in the result.